In an action to recover for labor and materials furnished, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Robbins, J.), dated April 28, 1987, which, after a nonjury trial, is in favor of the defendant and against it.
Ordered that the judgment is affirmed, with costs.
The findings of fact by the trial court were not against the weight of the evidence (see, Strauf v Ettson Enters., 106 AD2d 737).
The plaintiffs numerous claims of error regarding the trial court’s evidentiary rulings are either unpreserved for appellate review (see, Bazza v Banscher, 143 AD2d 715) or do not require reversal (see, CPLR 2002, 4011; Yorkville Fed. Sav. & *752Loan Assn. v Dupuis, 131 AD2d 848). Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.